Case 3:17-cv-05769-RJB Document 223-34 Filed 01/02/20 Page 1 of 2




 WHITEHEAD DECLARATION
                                        EXHIBIT HH
           Case 3:17-cv-05769-RJB Document 223-34 Filed 01/02/20 Page 2 of 2


May 30. 2018                                                                  G©®
                                                                                The GEO Group, Inc.

                                                                               Corporate Headquarters
Peter Edge                                                                       One Park Place, Suite 700
Acting Deputy Director                                                            021 Northwest 53"* Sueel
                                                                                 Boca Raton. Florida 334B7
Immigration and Customs Enforcement                   JUN 0 1 2018
Office of the Director                                                                 TEL   561 999 7304
500 12'" Street, SW                                                                   t Ax 561 999 7738
                                                                                    www.Qeoqroup.com
Washington, DC 20536
                                                                                 qzolcv@Qeoaroup.com


Dear Deputy Director Edge:


•   On February 14. 2018, GEO submitted a Request for Equitable Adjustment injh^miount of
               related to out-of-scope costs in defending ICE Policy providing              |per day
    payment to detainee workers. The ICE Policy is alleged to be in violation of state minimum
    wage laws in class action lawsuits filed by the Plaintiffs: State of Washington; former Aurora,
    Colorado detainees; former Tacoma, Washington detainees: and former Adelanto, California
    detainees.

•   On April 18. 2018. GEO sent ICE updated individual Requests for Equitable Adjustments for
    Aurora, Colorado; Adelanto, California; and Tacoma. Washington ICE Facilities totaling


•   As of May 24, 2018. the legal total expenses have increased to

•   We are deeply alarmed at the rapidly increasing costs in defending these lawsuits without
    reimbursement from ICE. or assistance in their defense by the Department of Justice (DOJ).

•   Continued defense of these lawsuits is likely to cost $15-20 million with an expense of tens of
    millions in the event of a final negative ruling by the courts.

•   We have conducted an estimation of the costs necessary to achieve compliance with the
    Plaintiffs.




•   We urgently implore DOJ to take over the defense of these lawsuits and reimburse GEO for
    its costs.



                                                                                                    IIBIT
                                                                                                             'M
                                                                                                             O
                                                                                                             T
Chairman and CEO
                                                                                          (z&O               ~
                                        2018-ICLI-00052   3404
